Citation Nr: 0719007	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  03-36 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to service connection for non-tubercular 
pulmonary disease, diagnosed as chronic obstructive pulmonary 
disease (COPD), emphysema, and obstructive sleep apnea, on a 
direct basis or as secondary to service-connected pulmonary 
tuberculosis, arrested, adult type, or inactive granulomatous 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
September 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision in which 
the RO denied the veteran's claim for service connection for 
non-tubercular pulmonary disease to include COPD, emphysema, 
sleep apnea, and chronic bronchitis.  The veteran filed a 
notice of disagreement (NOD) in November 2002, and the RO 
issued a statement of the case (SOC) in November 2003.  

In the November 2003 SOC, the RO acknowledged, on the basis 
of a January 2002 VA examination report, that what was 
diagnosed as pulmonary tuberculosis during the veteran's 
military service was now thought to have been non-tubercular 
granulomatous disease.  Therefore, the RO expanded the 
identification of the veteran's service-connected lung 
pathology from "pulmonary tuberculosis, arrested, adult 
type," to "pulmonary tuberculosis, arrested, adult type, or 
granulomatous lung disease, inactive."  Hence, the Board's 
characterization of the matter on appeal, as reflected on the 
title page.

The appellant filed a substantive appeal (via VA Form 9, 
Appeal to Board of Veterans' Appeals) in December 2003.

In March 2006, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

In May 2006, the undersigned Veterans Law Judge granted the 
motion of the veteran's representative to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2006).

In June 2006, the Board remanded the claim for service 
connection to the RO, via the Appeals Management Center (AMC) 
in Washington, DC, for further development.  After completing 
all requested action, the RO/\AMC continued denial of the 
veteran's claim (as reflected in the March 2007 supplemental 
SOC (SSOC)) and returned the matter to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Non-tubercular pulmonary disease, to include COPD, 
emphysema, and obstructive sleep apnea, was first diagnosed 
many years post service, and the most probative medical 
opinion evidence addressing the etiology of the veteran's 
COPD, emphysema, and obstructive sleep apnea weighs against 
the claim.


CONCLUSION OF LAW

The criteria for service connection for non-tubercular 
pulmonary disease, diagnosed as COPD, emphysema, and 
obstructive sleep apnea, on a direct basis or as secondary to 
service-connected pulmonary tuberculosis, arrested, adult 
type, or inactive granulomatous disease, are no met. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id; see also Pelegrini, 18 Vet. 
App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in the November 2003 SOC, the RO notified the 
veteran of the provisions of 38 C.F.R. § 3.310, which 
provides the legal criteria for entitlement to service 
connection for a nonservice-connected disability that is 
caused or aggravated by a service-connected disability.  In a 
June 2006 post-rating letter, the RO provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate claims for service connection, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The letter also requested that the veteran 
submit any evidence in his possession that pertained to the 
claim.  Further, the letter informed the appellant how 
disability evaluations and effective dates are assigned and 
the type of evidence that impacts those determinations.  The 
March 2007 SSOC reflects readjudication of the claim for 
service connection, to include as secondary to a service-
connected disability, after issuance of the November 2003 
SSOC and the June 2006 RO letter.  Hence, the appellant is 
not shown to be prejudiced by the timing or form of VCAA-
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as reports of VA examinations, and various 
assertions advanced by and on the veteran's behalf in written 
statements and hearing  testimony.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2006).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Considering the evidence of record in light of the above-
noted criteria, the Board finds that the claim for service 
connection for non-tubercular pulmonary disease, diagnosed as 
COPD, emphysema, and obstructive sleep apnea, on a direct 
basis or as secondary to service-connected pulmonary 
tuberculosis, arrested, adult type, or inactive granulomatous 
disease must be denied.

The veteran's service medical records include the report of a 
January 1943 chest X-ray, which revealed a hazy patch of 
infiltration in the right mid-lung field, which appeared non-
tuberculous, representing a local pneumonic or pneumonitis.  
A March 1943 chest X-ray revealed that the slight 
infiltration in the right mid-lung field had regressed as 
compared with the original examination of January 1943, and 
appeared to be about two-thirds the size on that date.  In 
view of the persistence and the presence of numerous tiny 
spicular calcifications in the lungs, it was noted that this 
might well be tuberculous in origin and was of possible 
future clinical significance.  In March 1943, the veteran was 
admitted to the hospital because of a pulmonary lesion found 
in his examination X-ray.  He was discharged from the 
hospital in September 1943 with a diagnosis of tuberculosis 
pulmonary, chronic, active adult type, right mid lung field, 
which improved by X-ray during hospitalization.  The 
September 1943 separation examination shows a diagnosis of 
suspect tuberculosis, chronic pulmonary fibroid, probably 
arrested.

A November 1949 interpretation of a December 1948 chest X-ray 
from a private physician, D.M., M.D., indicates that in both 
lung fields, there were multiple small densities.  These 
densities varied in size from one to three millimeters and 
were rather uniformly distributed throughout both lung 
fields.  There were a few accentuated lung markings in the 
right sub-clavicular region, but these were of no 
significance.  The cause of the multiple small densities in 
the lung fields could not be determined from one X-ray.  On 
the basis of probability, Dr. D.M. opined that histoplasmosis 
or fungus infection were the most likely possibilities and 
did not think that the densities were of any clinical 
significance at the present time.

An October 1994 private chest X-ray revealed right basilar 
infiltrate and atelectasis.  A December 1997 private X-ray of 
the chest revealed an interval development mild cardiomegaly 
and an otherwise unremarkable chest.

A November 1998 private treatment record from A.D., M.D. 
shows that the veteran had a history of obstructive sleep 
apnea and moderate COPD.  The current diagnoses were probable 
sinusitis and COPD exacerbation.

On January 2002 VA examination, the veteran was diagnosed 
with old granulomatosis disease, likely histoplasmosis, 
inactive, which was confirmed on chest X-ray.  Pulmonary 
Function Tests (PFTs) revealed a mild to moderate airway 
obstructive defect.  The veteran was also diagnosed with 
emphysema.  The examiner noted that there was no clear 
evidence of an episode of pneumonia in service; however, the 
veteran did have an abnormal chest X-ray, which was 
suggestive of granulomatous disease.  He also stated that the 
clinical findings and history were currently more suggestive 
of emphysema, which would not be related to either 
histoplasmosis or old tuberculosis, but rather related to a 
long history of cigarette smoking.  The examiner noted that 
the fact that the purified protein derivative (PPD) skin test 
had always been negative suggested that the findings on chest 
X-ray were more compatible with old histoplasmosis, rather 
than old pulmonary tuberculosis.

A January 2003 private treatment record from S.K., M.D. 
indicates that the veteran had a history of COPD.  PFTs 
revealed severe obstruction, small airways dysfunction, 
diffusion capacity mildly decreased, resting oxygen level 98 
percent, exercise oxygen level 96 percent, mild dyspnea with 
exertion.

In a February 2003 statement, the veteran's private 
physician, S.K., M.D., stated that the veteran became sick 
while in the service and was discharged secondary to 
pulmonary disease.  Dr. S.K. also stated that the veteran 
still suffered from pulmonary problems to this day.

In an April 2005 letter, Dr. S.K. stated that the veteran had 
a long history of dyspnea and lung disease prior to any 
cigarette induced COPD.  In addition, the veteran became 
short of breath and developed his lung disease while in the 
service.  In Dr. S.K.'s opinion, the veteran may still have 
symptoms and disease related to his original defect.

During the March 2006 Board hearing, the veteran testified 
that, during service, a 1943 X-ray was abnormal and he was 
also diagnosed with pneumonia.  He further stated that within 
a year after his discharge from service, he sought treatment 
to determine the problem with his lungs and received a letter 
from a private physician in 1949 that stated that the 
physician could not diagnose the problem.  The veteran noted 
that he was service-connected for pulmonary tuberculosis, 
arrested, adult type, and asserted that his non-tubercular 
pulmonary disease was a result of this service-connected 
disability and his initial injury in service.  The veteran's 
representative also referenced the April 2005 opinion from 
Dr. S.K.

A January 2007 VA examination report indicates that the 
veteran was examined by two physicians who reviewed the 
veteran's entire claims file.  After physical examination, 
the diagnoses were arrested tuberculosis, diagnosed during 
active service, but the more likely diagnosis was 
granulomatous disease secondary to histoplasmosis; 
COPD/emphysema, with unclear onset; and obstructive sleep 
apnea, diagnosed in 1996.  The physicians noted that the 
first notation of breathing problems for the veteran were in 
the 1990s.  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this appeal, the Board notes that the veteran has 
submitted statements from his private physician, Dr. S.K., 
with which to support his claim that his non-tubercular 
pulmonary diseases are either related to his service-
connected disability or his active service.  However, the 
Board finds that the January 2002 and January 2007 VA 
examiners' opinions-based upon examination of the veteran 
and consideration of his documented medical history, to 
include his service medical records-constitute probative 
evidence that the veteran's current non-tubercular pulmonary 
diseases are not related to either his service-connected 
pulmonary tuberculosis, arrested, adult type, or inactive 
granulomatous disease, or his active service.  

The medical evidence of record, particularly, the report of 
January 2007 VA examination, shows that the veteran's non-
tubercular pulmonary disease has been diagnosed as COPD, 
emphysema, and obstructive sleep apnea.  Although the veteran 
has current diagnoses of non-tubercular pulmonary disease, 
the Board points out that the issue of medical nexus is vital 
to each claim for service connection.  In the instant case, 
the Board finds that the most probative medical evidence of 
record does not support a finding that the veteran's current 
non-tubercular pulmonary disease is either related to his 
service-connected pulmonary tuberculosis, arrested, adult 
type, or inactive granulomatous disease, or directly related 
to his service.

As regards the veteran's assertion that his non-tubercular 
pulmonary disease is related to his service-connected 
disability, the Board finds that the January 2007 VA 
examiners' opinion indicates that the veteran's non-
tubercular pulmonary diseases are not related to his service-
connected disability.  With respect to obstructive sleep 
apnea, the examiners stated that this disability was not a 
complication of right middle lung infiltrate diagnosed during 
the veteran's active service, pulmonary tuberculosis or 
inactive granulomatous disease.  Additionally, with regard to 
the veteran's COPD and emphysema, the examiners stated that 
these disabilities were not found to be a result of the 
veteran's old granulomatous disease because the veteran was 
separated from service for an abnormal chest X-ray and was 
without respiratory symptoms on separation.  Further,  the 
examiners stated that granulomatous disease typically caused 
restrictive disease and the veteran had been diagnosed with 
severe obstructive disease.  In addition to the January 2007 
VA examiners' opinion, the January 2002 VA examiner also 
opined that the veteran's emphysema would not be related to 
his service-connected disability, but would rather be related 
to his history of cigarette smoking.

As regards the veteran's assertion that his non-tubercular 
pulmonary disease is related directly to service, the January 
2007 VA examiners also opined that the veteran's COPD and 
emphysema were related to his tobacco use and were less 
likely as not a result of his active service.  Further, there 
is no evidence suggesting a nexus between the veteran's 
obstructive sleep apnea and his service, and neither the 
veteran nor his representative has presented, identified, or 
alluded to such evidence.  As the January 2002 and January 
2007 VA examiners' gave rationale for their opinions and 
based their opinions on review of the entire claims file and 
examination of the veteran, the Board finds that these 
opinions collectively support a finding that the veteran's 
current non-tubercular pulmonary diseases are not related to 
his service-connected disability or his active service; 
rather the veteran's non-tubercular pulmonary disease, 
specifically COPD and emphysema, are related to his cigarette 
smoking.  Moreover, there is no evidence showing a 
relationship between the veteran's obstructive sleep apnea 
and his service.

The Board acknowledges the February 2003 and April 2005 
letters from the veteran's private physician, Dr. S.K., but 
finds that the private physician's letters do not constitute 
probative evidence to support the veteran's claim.  

Initially, the Board notes that Dr. S.K. did not specify 
whether he was stating that it was the veteran's tubercular 
or non-tubercular pulmonary disease that was related to his 
service.  In this regard, in his February 2003 letter, Dr. 
S.K. only mentions that the veteran suffered from pulmonary 
disease that was related to service without any regard to 
whether it was tubercular or non-tubercular.  In addition, in 
his April 2005 letter, Dr. S.K. mentioned that the veteran 
had a lung disease, again not specifying whether this lung 
disease was tubercular or non-tubercular.  Even if the Board 
construed the private physician's opinion as referring to the 
veteran's non-tubercular pulmonary disease, the Board notes 
that the private physician did not give a rationale for his 
opinion, nor did he state that he had reviewed the veteran's 
claims file, specifically his service medical records, prior 
to rendering such an opinion.  

Further, with respect to Dr. S.K.'s April 2005 opinion, the 
January 2007 VA examiners stated that they reviewed the 
opinion and noted that Dr. S.K.'s opinion was not supported 
by documentation in the veteran's claims file.  Further, the 
VA examiners noted that Dr. S.K. made mention of shortness of 
breath and that the veteran developed lung disease while in 
the service, but the examiners stated that the service 
medical records indicated the veteran was not symptomatic and 
he felt well.  Moreover, the Board notes that in the April 
2005 letter, Dr. S.K. stated that the veteran "may" still 
have symptoms and disease related to his original defect.  
The Board finds that this opinion does not provide the degree 
of certainty required for medical nexus evidence for the 
veteran's non-tubercular pulmonary disease.  Medical opinions 
expressed in terms of "may" also implies "may" or "may not" 
and are too speculative to establish a plausible claim by 
themselves.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
see also Bostain v. West, 11 Vet. App. 124, 127-28 (1998); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (Medical 
opinions employing the phrase "may" or "may not" are 
speculative . . .).

The Board also points out that the fact that Dr. S.K. treats 
the veteran on a regular basis-without more-does not add 
significantly to the probative value of an opinion as to 
causal relationship.  The Court has expressly declined to 
adopt a "treating physician rule" which would afford greater 
weight to the opinion of a veteran's treating physician over 
the opinion of a VA or other physician.  See, e.g., Winsett 
v. West, 11 Vet. App. 420 (1998), citing Guerrieri v. Brown, 
4 Vet. App. 467 (1993).

Therefore, as the more probative evidence-the January 2003 
and January 2007 VA physicians' opinions-support a finding 
that the veteran's non-tubercular pulmonary disease, 
diagnosed as COPD, emphysema, and obstructive sleep apnea, is 
not related to his service-connected pulmonary tuberculosis, 
arrested, adult type, or inactive granulomatous disease, or 
directly to his service, the Board finds that service 
connection for non-tubercular pulmonary disease, diagnosed as 
COPD, emphysema and obstructive sleep apnea, is not 
warranted.

In addition to the medical evidence, in adjudicating the 
claim on appeal, the Board has considered the veteran's 
assertions, including those advanced during the March 2006 
Board hearing.  While the Board does not doubt the sincerity 
of the veteran's belief that his non-tubercular pulmonary 
disease, diagnosed as COPD, emphysema, and obstructive sleep 
apnea, is related to his service-connected disability or 
directly to his active service, this claim turns the matter 
nexus-a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994). As a layperson without the appropriate medical 
training and expertise, the veteran simply is not competent 
to provide a probative (persuasive) opinion on such a matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As the veteran's assertions in this 
regard have no probative value, he can neither support his 
claim or controvert the most persuasive medical opinions-
which the Board finds dispositive of the claim-on the basis 
of his own assertions.  

For all the foregoing reasons, the claim for service 
connection for non-tubercular pulmonary disease, on a direct 
or secondary basis, must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not for 
application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).



ORDER

Service connection for non-tubercular pulmonary disease, 
diagnosed as COPD, emphysema, and obstructive sleep apnea, on 
a direct basis or as secondary to service-connected pulmonary 
tuberculosis, arrested, adult type, or inactive granulomatous 
disease is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


